Allowable Subject Matter
	Claims 2-21 are allowed.

	Closest references found made of record: ("20030182625"|"20060026527"|"6668369"|"20020099456"|"7051080"|"8781532"|"20060143297"|"6892067"|"20020165847"|"20050139674"|"20140149397"|"20030182626"|"20050050474"|"20070066364"|"6501956"|"0074972"|"20020067766"|"20030135825"|"20040012627"|"20040019683"|"20060107236"|"6675204"|"7577910"|"8694925"|"20050034084"|"20060074780"|"20020165847"|"20070054627".  The following is an examiner’s statement of reasons for allowance:  After performing an updated search, the following is allowable subject matter:
one or more computers and one or more storage devices storing instructions that are operable, when executed by one or more computers, to cause the one or more computers to perform the operations comprising: providing, by a mobile device and using a native mobile application other than a browser application, a first graphical user interface that includes a query input page having a structure that is defined by programmed code of the native mobile application that is stored locally on the mobile device, wherein the query input page includes a query term input field, wherein the native mobile application includes programmed code for extracting characteristics data and parameters of the mobile device; obtaining, by the mobile device, one or more query terms that were input by a user into the query input page; providing, by the mobile device, the obtained one or more query terms to a remote computer; receiving, by the mobile device and from the remote computer, content data including search results that is responsive to a query that is based on the obtained one or more query terms; and Application No. : 16/796,930 Filed: February 20, 2020 Page: 5of8rendering, by the mobile device and using the native mobile application, a second graphical user interface having a formatted representation of the content data that is defined by programmed code of the native mobile application based on the extracted characteristics data and parameters of the mobile device, that is stored locally on the mobile device, wherein the second graphical user interface includes the search results identified by the received content data that is responsive to the query.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/ANKUR JAIN/           Primary Examiner, Art Unit 2649